Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on January 10, 2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on January 10, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberhauser et al. (Patent No. : US 9667427 B2) in the view of Ackerman et al. (Pub. No. : US 20190205773 A1)

As to claim 1 Oberhauser teaches a method, comprising: 
receiving data for a machine learning model via a blockchain network (Column 7 lines 9-22, column 8 lines 37-44: distributed ledger may be implemented using a blockchain wherein a rule may be specified by the user, or learned over time using one or more machine learning algorithms from the user's behaviors and/or contexts in which the user's behaviors are observed); 
distributing the data to a plurality of endorsing peers of the blockchain network (Column 4 lines 62-64: The blockchain is shared among multiple nodes in a network and is used to record and check transactions in a cryptographically secure manner);
committing the data to a blockchain of the blockchain network when the consensus exists (column 7 lines 20-22: a block may be added to the blockchain only if all nodes (or a subset of nodes with sufficient computation power) in a network implementing the blockchain agree on the block).
Oberhauser does not explicitly disclose but Ackerman teaches executing, by the plurality of endorsing peers, the machine learning model on the data to generate an inference from the data (paragraphs [0090], [0080]: a set of conclusions were derived through consensus by a group of stakeholders, each creating, parameterizing and executing their own Assertional Simulations, producing unique-to-then Outcomes, information that could be compared and analyzed); 
determining if a consensus exists on the inference amongst the plurality of endorsing peers (paragraph [0080]: DTS-fostered processes and the constituent structures may reveal insights about the enterprise and even about the participating parties, inferences and conclusions that are drawn from).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Oberhauser by adding above limitation as taught by Ackerman for facilitating modeling, simulation and other analytic activities that facilitate the improved handling of alternative points of view (Ackerman, paragraph [0003]).

As to clam 2 Oberhauser together with Ackerman teaches a method according to claim 1. Oberhauser teaches determining if the consensus exists comprises referencing an endorsement policy that specifies how the consensus is determined (column 4 lines 30-55, column 22 lines 47 to column 23 line 37).

As to clam 3 Oberhauser together with Ackerman teaches a method according to claim 1. Oberhauser teaches one or more of the endorsing peers comprises a machine learning system that is programmed to execute the machine learning model with reference to a plurality of validated training data sets (column 26 lines 1-4, column 8 lines 37-44)

As to clam 4 Oberhauser together with Ackerman teaches a method according to claim 3. Oberhauser teaches the plurality of endorsing peers operate disparate machine learning systems (column 28 lines 16-24).

As to clam 5 Oberhauser together with Ackerman teaches a method according to claim 1. Oberhauser teaches the data is an unlabeled medical image (column 7 lines 23-34).

As to clam 6 Oberhauser together with Ackerman teaches a method according to claim 1. Oberhauser teaches receiving a validation of the consensus and storing the validation of the consensus as an additional transaction on the blockchain (column 1 lines 56-67).

As to clam 7 Oberhauser together with Ackerman teaches a method according to claim 1. Oberhauser teaches storing data on the blockchain as an indeterminate training example when a consensus does not exist (column 8 lines 37-44).

	As to claims 8-20, they have similar limitations as of claims 1-7 above. Hence, they are rejected under the same rational as of claims 1-7 above.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169